                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 NORTHERN DIVISION
                                       In Admiralty
                                Case No. 2:20-CV-00035-M

CHRISTOPHER C. BAUM,                             )
                                                 )
       Plaintiff,                                )
                                                 )
V.                                               )
                                                 )                    ORDER
PCS PHOSPHATE COMPANY, INC. ,                    )
in personam, and                                 )
THE FREIGHT BARGE VESSEL, PCS 2,                 )
OFFICIAL NUMBER 1089247, her tackle,             )
gear, apparel, in rem,                           )
                                                 )
       Defendants.                               )

       This matter comes before the court on the Amended Motion to Dismiss Unseaworthiness

Claim filed by Defendant PCS Phosphate Company, Inc. ("PCS" or " Defendant") [DE 25] ,

Plaintiff Christopher C. Baum' s ("Baum" or "Plaintiff') response in opposition to the motion,

and Defendant's reply in support of the motion.      For the reasons that follow, the motion is

granted.

I.     Statement of Facts

       The following are factual allegations (as opposed to statements of bare legal conclusions,

unwarranted deductions of fact, or unreasonable inferences) made by the Plaintiff in the

operative Amended Complaint (DE 24), which the court accepts as true pursuant to King v.

Rubenstein, 825 F.3d 206, 212 (4th Cir. 2016).

       On August 12, 2013 , Baum began working for the North Carolina State Ports Authority

("NCSP A"), a subdivision of the State of North Carolina. Baum was paid by the NCSP A and




           Case 2:20-cv-00035-M Document 57 Filed 04/27/21 Page 1 of 8
took orders only from his supervisors at the NCSP A. At all material times, Defendant PCS was

not Baum's employer.

       PCS mines, processes, loads, and ships phosphate products from its 12,000 acre mine and

plant site in the Aurora area of Beaufort County, North Carolina. With its own fleet of tugboats

and barges, including the Defendant Freight Barge Vessel PCS 2 (the "PCS 2"), PCS moves the

phosphate products down the Pamlico River, down the Pamlico Sound, up the Neuse River,

down the Intracoastal Waterway, and down the Newport River to the NCSPA facility in

Morehead City, North Carolina ("Morehead City Port"), under a 99-year agreement between

PCS and the NCSPA. On or before June 19, 2017, PCS had loaded and shipped phosphate

products, using a tugboat and the PCS 2, to the navigable waters in the north-facing dock at the

barge terminal at Morehead City Port.

       At approximately 4:00 p.m. on June 19, 2017, Baum was called aboard the PCS 2 by his

NCSPA supervisor to help move the Hatch Lid No. 7 as part of the unloading process. At

approximately 4:10 p.m., Baum was inside of the handrails on the starboard side of the PCS 2

pulling a chain uphill to the east, when the Hatch Lid No. 7 failed, jammed on a rail, and

suddenly stopped, injuring Baum' s left arm, shoulder, neck, and back. Baum was removed from

the vessel and taken to an Urgent Care facility, at which he was advised not to return to work

until he could be seen by an orthopedist. Baum, as instructed, met with an orthopedist who

diagnosed him with left shoulder pain and neck (cervical) pain, and who recommended cervical

surgery.

II.    Procedural History

       Based on these facts, Baum alleges two claims for relief against Defendants: (1)

"Unseaworthiness under the General Maritime Law," and (2) "Negligence under the General



                                               2

           Case 2:20-cv-00035-M Document 57 Filed 04/27/21 Page 2 of 8
Maritime Law." Am. Compl., DE 21. PCS responded by filing an answer to the second claim

and the present motion seeking dismissal of the first claim. PCS argues that Baum is not covered

by the warranty of seaworthiness because he was neither a "seaman" nor PCS ' employee. Baum

counters that he was performing a seaman' s work and was not covered by the Longshore Harbor

Workers Compensation Act ("LHWCA") and, thus, he is in fact covered under the warranty.

PCS replies that Baum misapprehends the law governing the warranty of seaworthiness, and PCS

repeats its contention that Baum is not covered.

III.   Legal Standards

       When considering a Rule 12(b)(6) motion to dismiss, the court must accept as true all of

the well-pleaded factual allegations contained within the complaint and must draw all reasonable

inferences in the plaintiffs favor, Hall v. DIRECTV, LLC, 846 F.3d 757, 765 (4th Cir. 2017), but

any legal conclusions proffered by the plaintiff need not be accepted as true, Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (" [T]he tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice."). The Iqbal

Court made clear that "Rule 8 marks a notable and generous departure from the hypertechnical,

code-pleading regime of a prior era, but it does not unlock the doors of discovery for a plaintiff

armed with nothing more than conclusions." Id. at 678- 79.

       To survive a Rule 12(b)(6) motion, the plaintiffs well-pleaded factual allegations,

accepted as true, must "state a claim to relief that is plausible on its face. " Bell Atl. Corp. v.

Twombly, 550 U.S . 544, 570 (2007). Twombly' s plausibility standard requires that a plaintiffs

well-pleaded factual allegations "be enough to raise a right to relief above the speculative level,"

i.e., allege "enough fact to raise a reasonable expectation that discovery will reveal evidence of



                                                   3

           Case 2:20-cv-00035-M Document 57 Filed 04/27/21 Page 3 of 8
illegal [conduct]." Id. at 555-56.     A speculative claim resting upon conclusory allegations

without sufficient factual enhancement cannot survive a Rule 12(b)(6) challenge. Iqbal, 556

U.S. at 678- 79 ("where the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged--but it has not 'show[n]'--'that the

pleader is entitled to relief. "' (quoting Fed. R. Civ. P. 8(a)(2)); Francis v. Giacomelli, 588 F.3d

186, 193 (4th Cir. 2009) ("'naked assertions ' of wrongdoing necessitate some ' factual

enhancement' within the complaint to cross ' the line between possibility and plausibility of

entitlement to relief. "' (quoting Twombly, 550 U.S. at 557)).

IV.    Analysis

       PCS ' motion raises a single question: whether the prevailing law permits Baum, a non-

seaman, who was injured while working as a non-employee on a seagoing vessel, to recover on a

claim challenging the vessel ' s seaworthiness. The court finds that the law does not.

       First, it appears the parties agree that Baum, a state employee of the NCSP A, may not

seek recovery for his injuries under either the Jones Act or the LHWCA. The LHWCA exempts

state employees from its coverage (33 U.S.C. § 903(b)) and the Jones Act requires the injured

person to be employed by the owner of the vessel on which he is injured (46 U.S.C. § 30104).

       Therefore, Baum is limited to remedies offered under general maritime law, to the extent

he qualifies. 1 In maritime law, the standard of care owed by a vessel owner to an injured party

depends on the party' s legal status. McDermott Int '!, Inc. v. Wilander, 498 U.S. 337, 354 (1991)

("Traditional seamen' s remedies . . . have been 'universally recognized as . .. growing out of the

status of the seaman and his peculiar relationship to the vessel .... "'). Baum contends that he

falls into a category of individuals who, as non-employees performing "the work of seamen,"


1
 As a state employee, Baum may also be entitled to remedies under state law, but he makes no
such claims here.
                                                 4

           Case 2:20-cv-00035-M Document 57 Filed 04/27/21 Page 4 of 8
were injured by "an unseaworthy appurtenance of a vessel in navigable waters" as described by

the Supreme Court in Seas Shipping Co. v. Sieracki, 328 U.S. 85 (1946) and, therefore, he is

entitled to assert a claim for "unseaworthiness" under general maritime law.2 In Sieracki, the

Court expanded the scope of the class of persons to whom the warranty of seaworthiness was

owed from "seamen" to longshoremen, who were not directly employed by the ship on which the

injury occurred. Id. at 96. In 1972, however, Congress amended the LHWCA to abolish the

warranty claim described in Sieracki for anyone covered by the Act. See United States Lines,

Inc. v. United States, 593 F.2d 570, 572 (4th Cir. 1979). Baum asserts that, because he is not

employed by PCS and not covered by the LHWCA, he may maintain a claim under Sieracki.

       The court finds that the current prevailing law in this circuit does not allow Baum to seek

recovery under the theory of "unseaworthiness" described in Sieracki. While the Fourth Circuit

has noted that "[t]he [1972] amendments, relating only to workers covered under the Act, had no

direct effect on longshoremen like Speller who are covered under the F.E.C.A.," United States

Lines, 593 F.2d at 572, the court has since determined that a plaintiff was not "entitled to the

general maritime law warranty of seaworthiness" because "Congress specifically overruled

Sieracki with the 1972 amendments to the LHWCA." Harwood v. Partredereit AF 15.5.81 , 944

F.2d 1187, 1195 n.1 (4th Cir. 1991); see also Babbitt v. Hanover Towing, Inc. , 7 F. Supp. 2d

650, 653 (E.D.N.C. 1998) ("Fourth Circuit law permits a seaman no recovery under the doctrine

of seaworthiness in the absence of an employment relationship between the parties."); Walters v.



2The court understands that by relying on Sieracki and claiming to have performed "the work of
a seaman" when he was injured, Baum does not argue he is (or was) himself a "seaman" under
general maritime law, which requires that (1) "an employee' s duties must contribut[e] to the
function of the vessel or to the accomplishment of its mission"; and (2) "a seaman must have a
connection to a vessel in navigation (or to an identifiable group of such vessels) that is
substantial in terms of both its duration and its nature." Harbor Tug & Barge Co. v. Papai, 520
U.S. 548, 554 (1997) (quoting Chandris, Inc. v. Latsis, 515 U.S . 347, 368 (1995))
                                                5

          Case 2:20-cv-00035-M Document 57 Filed 04/27/21 Page 5 of 8
Dann Marine Towing, LC, No. GLR-12-2310, 2013 WL 1562459, at *3-*4 (D. Md. Apr. 10,

2013) (plaintiff who was not a crewmember of the vessel on which he was injured was owed no

duty of seaworthiness). Baum has not cited, and the court has not found, a binding or persuasive

case in the Fourth Circuit defining "seaman" as a non-employee of the vessel on which he is

injured.

           Since 1972, the Supreme Court has not addressed specifically the issue of whether a non-

employee may recover for injuries incurred on a seagoing vessel under a theory of

"unseaworthiness"; however, the Court has found that " [w]hether under the Jones Act or general

maritime law, seamen do not include land-based workers." Chandris, 515 U.S. at 358 (quoting

Wilander, 498 U.S. at 348) (emphasis added). Baum does not dispute that he was a land-based

worker at the time he was injured.        Moreover, in concluding that the claim recognized in

Moragne v. States Marine Lines, Inc., 398 U.S . 375 (1970) - i.e., that an action lies under

general maritime law for death caused by a violation of a maritime duty - does not preclude the

pursuit of state remedies, the Supreme Court, in its discussion of the unseaworthiness doctrine,

noted:

         The Court extended the duty to provide a seaworthy ship, once owed only to
         seamen, to longshore workers in Seas Shipping Co. v. Sieracki, 328 U.S. 85, 66 S.
         Ct. 872, 90 L. Ed. 1099 (1946). Congress effectively overruled this extension in
         its 1972 amendments to the Longshore and Harbor Workers' Compensation Act,
         33 U.S.C. § 901 et seq. See § 905(b). We have thus far declined to extend the
         duty further. See Kermarec v. Compagnie Generate Transatlantique , 358 U.S .
         625, 629, 79 S. Ct. 406, 3 L. Ed. 2d 550 (1959) (unseaworthiness doctrine
         inapplicable to invitee aboard vessel).

Yamaha Motor Corp., US.A. v. Calhoun, 516 U.S . 199, 208 n.6 (1996) (emphasis added).

         This court acknowledges Plaintiffs argument that other district courts, even in this

circuit, have recognized a viable claim under Sieracki. See Douglas v. Ingram Barge Co., No.

CV 3:04-0383 , 2006 WL 8438651, at *1 (S .D. W. Va. Sept. 15, 2006) ("If claimant can meet the


                                                  6

              Case 2:20-cv-00035-M Document 57 Filed 04/27/21 Page 6 of 8
test to establish that he was a seaman with respect to the barge, he is entitled, as a Sieracki

seaman, to assert unseaworthiness claims."); Mitola v. Johns Hopkins Univ. Applied Physics

Lab 'y, 839 F. Supp. 351 , 357 (D. Md. 1993) ("a plaintiff who can establish his seaman status by

showing that his ' scientific duties ' contributed to the function of the vessel or the

accomplishment of its mission," like the contribution made by the "surgeon crew member of a

floating hospital'" may still be eligible for the benefits granted seamen by general maritime

law."); Meekins v. Prudential Lines, Inc. , 1979 WL 6504713 (E.D. Va. Aug. 17, 1979)

("Nowhere in the [LHWCA] or its history does the [1972] Amendment affect the rights of the

shipowner to seek indemnity, exoneration or contribution from anyone except the "employer" of

the injured person covered under the Chapter."). The court finds that Mitola and Meekins are

distinguishable because those courts do not address the issue presented here, and the court

respectfully declines to follow the opinion in Douglas primarily because it appears that court

does not consider the Supreme Court' s findings in Chandris and Yamaha Motor Corp.

       In concluding that the law in this circuit does not currently recognize a Sieracki claim, the

court notes that individuals such as Baum might appear to be "in a gap" without a remedy;

however, as demonstrated by this action, Baum and others may seek to recover under a

negligence theory. Furthermore, the court does not perceive Baum to be an interstitial employee

overlooked by the law; rather, Congress has considered state workers like Baum and expressly

excluded them from coverage for injuries incurred while performing "the work of a seaman."

See 33 U.S.C. § 903(b).




                                                 7

           Case 2:20-cv-00035-M Document 57 Filed 04/27/21 Page 7 of 8
V.     Conclusion

       Accordingly, the court concludes that current prevailing law does not permit Baum to

seek recovery for his injuries under a theory of "unseaworthiness" as set forth in Seas Shipping

Co. v. Sieracki, 328 U.S. 85 (1946). Defendant's motion to dismiss Plaintiffs first claim for

relief is GRANTED.

                                   ~
       SO ORDERED this      2. 7   day of April, 2021.




                                           ?LJ [ /Vlt--Ws T
                                             RICHARD E. MYERS II
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                8

          Case 2:20-cv-00035-M Document 57 Filed 04/27/21 Page 8 of 8
